Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “Disclosed ar” can be implied.  Correction is required.  See MPEP § 608.01(b).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumlao et al. US 6,023,806 in view of Jacobs US 4,233,356 and Matsumoto et al. US 2012/0189857.  Dumlao et al. discloses a lightweight, modular bridge system comprising:
A substructure including a top plate (52), a bottom plate (68), a plurality of vertical webs 
(54) arrange between the top and bottom plates.
A plurality of decorative plates (22) arranged at two sides of the top plate and the bottom plate.  See Figs. 1-3; Col. 1, lns. 5-15, Col. 3, lns. 50-Col. 5; Cols, 9-10.
And a composite road bed (32) paved on a surface layer of the top late.  But does not 
disclose details of the road surface (35) other than a polymer matrix.  

However, Jacobs teaches a material for waterproofing bride decks (18) and the like comprising a substrate (20) a primer coating (24), quartz sand, a waterproofing membrane (10), An anti-slip coating, such as a tack coat (30) on the waterproof membrane (10), and wear resistant coating (32) but does not disclose a UV coating on the wear resistant coating.  See Figs. 1-5; Col. 2, ln. 15-Col. 3, ln. 65. 
Additionally, Matsumoto et al. teaches water proofing system for bridges and concrete slabs including:  a primer composition, a waterproof layer, including an UV resistant resin coating material configured to resist rainwater, road chemicals and crack-propogation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bike bridge of Dulao et al. with the composite, waterproofing traffic surface taught by Jacobs and Masamoto et al. in order to extend the lifespan, safety and reduce maintenance of the bikeway.

Allowable Subject Matter
Claims 8-18 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				/ /2021